Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 1 of 49 PageID 4238




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


MICHAEL WAYNE SHELLITO,

                    Petitioner,

vs.                                          Case No. 3:18-cv-868-J-39JRK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                    Respondents.


                                     ORDER

                             I.    INTRODUCTION

      Petitioner Michael Wayne Shellito is serving a term of life

in prison without the possibility of parole for the offense of

first degree murder.1      Petition for Writ of Habeas Corpus Under 28

U.S.C.   §   2254    (Petition)    (Doc.   1).    Through   counsel,   he   is

challenging his state court (Duval County) conviction for murder.

Respondents filed State’s Answer in Response to Order to Show Cause

(Response) (Doc. 13).2        Petitioner countered with his Reply to

Response to Petition for Writ of Habeas Corpus (Reply) (Doc. 16).


1 The Florida Supreme Court vacated Petitioner’s sentence of death
and remanded for a new penalty phase proceeding. (Doc. 13-15 at
31-32). Petitioner is now serving a sentence of life without the
possibility of parole. Petition at 2.

2Respondents provided an Index to Exhibits (Doc. 13 at 66-67) with
exhibits. In this opinion, the Court references the page numbers
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 2 of 49 PageID 4239



                          II.    EVIDENTIARY HEARING

       “In   a   habeas   corpus    proceeding,    the   burden   is   on   the

petitioner to establish the need for an evidentiary hearing.”

Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th

Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245

(2017).      See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057,

1060 (11th Cir. 2011) (opining a petitioner bears the burden of

establishing the need for an evidentiary hearing with more than

speculative and inconcrete claims of need), cert. denied, 565 U.S.

1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351 (11th Cir.

1982) (same).      A petitioner must make a specific factual proffer

or proffer evidence that, if true, would provide entitlement to

relief.      Jones, 834 F.3d at 1319 (citations omitted).         Conclusory

allegations will not suffice.         Id.

       In this case, the pertinent facts are fully developed in this

record or the record otherwise precludes habeas relief;3 therefore,

the Court can "adequately assess [Petitioner's] claim[s] without

further factual development," Turner v. Crosby, 339 F.3d 1247,

1275   (11th     Cir.   2003),   cert.   denied,   541   U.S.   1034   (2004).


assigned by the electronic filing system.


3 The Court notes Petitioner received a postconviction evidentiary
hearing in state court and was represented by counsel in that
proceeding.

                                         2
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 3 of 49 PageID 4240



Petitioner has not met his burden as the record refutes the

asserted factual allegations or otherwise precludes habeas relief.

Thus, the Court finds Petitioner is not entitled to an evidentiary

hearing.    Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                              III.   PETITION

      Petitioner lists three grounds for habeas relief:

            GROUND ONE: The State withheld evidence which
            was material and exculpatory in nature and/or
            presented false evidence in violation of Mr.
            Shellito’s Constitutional rights.

            GROUND TWO:     Mr. Shellito was denied the
            effective assistance of counsel at the guilt
            phase of the capital proceedings, in violation
            of the Sixth, Eighth and Fourteenth Amendments
            to the United States Constitution.4

            GROUND THREE:   Mr. Shellito was absent from
            critical stages of the trial in violation of
            his Fifth, Sixth, Eighth, and Fourteenth
            Amendments to the United States Constitution.
            Appellate Counsel’s failure to raise this
            claim was deficient performance which denied
            Mr. Shellito effective assistance of counsel
            on direct appeal.

Petition at 16, 22, 33.




4 In ground two, Petitioner points to alleged deficiencies in
counsel’s performance: (1) failure to conduct an adequate voir
dire/jury selection; (2) failure to present testimony from the
defense investigator and additional testimony from Detective
Hinson implicating Stephen Gill; (3) failure to present a voluntary
intoxication defense; and (4) opening the door to Ms. Teresa
Ritzer’s highly prejudicial testimony. Petition at 22-32.
                                 3
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 4 of 49 PageID 4241



      Petitioner asks that his judgment and sentence be reversed.

Id. at 37.      He contends habeas relief is warranted based on his

expressed grounds for relief.         Reply at 14.

                              IV.   HABEAS REVIEW

         In this case, Petitioner claims he is detained “in violation

of the Constitution or laws or treaties of the United States.”                 28

U.S.C. § 2241(c)(3).         The Court recognizes its authority to award

habeas corpus relief to state prisoners “is limited-by both statute

and Supreme Court precedent.”         Knight v. Fla. Dep’t of Corr., 936

F.3d 1322, 1330 (11th Cir. 2019), petition for cert. filed, (U.S.

Apr. 20, 2019) (No. 19-8341).             The Antiterrorism and Effective

Death Penalty Act (AEDPA) governs a state prisoner's federal

petition for habeas corpus and “prescribes a deferential framework

for evaluating issues previously decided in state court[,]” Sealey

v. Warden, Ga. Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir.

2020) (citation omitted), limiting a federal court’s authority to

award habeas relief.         See 28 U.S.C. § 2254; Shoop v. Hill, 139 S.

Ct.   504,    506   (2019)   (per   curiam)     (recognizing     AEDPA    imposes

“important limitations on the power of federal courts to overturn

the judgments of state courts in criminal cases").                       As such,

federal courts may not grant habeas relief unless one of the

claims:      "(1)'was   contrary    to,    or    involved   an    unreasonable

application of, clearly established Federal law, as determined by

                                       4
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 5 of 49 PageID 4242



the Supreme Court of the United States,' or (2) 'was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.' 28 U.S.C. § 2254(d)."

Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d 1298, 1300-1301

(11th Cir. 2019), cert. denied, 140 S. Ct. 2520 (2020).

      In Knight, the Eleventh Circuit explained:

                  A decision is “contrary to” clearly
            established federal law “if the state court
            arrives at a conclusion opposite to that
            reached by [the Supreme] Court on a question
            of law or if the state court decides a case
            differently than [the Supreme] Court has on a
            set of materially indistinguishable facts.”
            Williams [v. Taylor, 529 U.S. 362 (2000)] at
            413, 120 S. Ct. 1495. A state court decision
            involves an unreasonable application of
            federal law “if the state court identifies the
            correct governing legal principle from [the
            Supreme] Court’s decisions but unreasonably
            applies that principle to the facts of the
            prisoner’s case.” Id. To justify issuance of
            the writ under the “unreasonable application”
            clause, the state court’s application of
            Supreme Court precedent must be more than just
            wrong in the eyes of the federal court; it
            “must    be    ‘objectively    unreasonable.’”
            Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
            1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
            Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
            1376, 191 L.Ed.2d 464 (2015)); see also Bell
            v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
            152 L.Ed.2d 914 (2002) (explaining that “an
            unreasonable application is different from an
            incorrect one.”).


Knight, 936 F.3d at 1330–31.



                                      5
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 6 of 49 PageID 4243



      To   obtain   habeas   relief,   the    state   court   decision   must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011).               If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.       Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir.), cert. denied, 140 S. Ct. 394

(2019).    Therefore, unless the petitioner shows the state-court's

ruling was so lacking in justification that there was error well

understood and comprehended in existing law beyond any possibility

for fair-minded disagreement, there is no entitlement to habeas

relief.    Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

      This Court must accept that a state court's finding of fact,

whether a state trial court or appellate court, is entitled to a

presumption of correctness under 28 U.S.C. § 2254(e)(1).                 “The

state court’s factual determinations are presumed correct, absent

clear and convincing evidence to the contrary.”           Sealey, 954 F.3d

at 1354 (quoting 28 U.S.C. § 2254(e)(1)).             This presumption of

correctness, however, applies only to findings of fact, not mixed

determinations of law and fact.            Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).



                                       6
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 7 of 49 PageID 4244



      Where   there   has     been    one       reasoned    state   court    judgment

rejecting     a   federal   claim     followed       by     an   unexplained    order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                           Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

      The reviewing federal court’s habeas corpus consideration of

a petition under AEDPA is a guard against extreme malfunctions in

the state criminal justice systems, not a mechanism for ordinary

error correction.       Richter, 562 U.S. at 102-103 (citation and

quotation marks omitted).            As noted in Sealey, 954 F.3d at 1354

(citations omitted), when reviewing whether there has been an

unreasonable      application    of    federal       law,    “[t]he   key    word   is

‘unreasonable,’       which     is      more        than     simply    incorrect.”

Consequently, state-court judgments will not easily be set aside

due to the applicability of the highly deferential AEDPA standard

that is intentionally difficult to meet.                    See Richter, 562 U.S.

at 102.    Although a high hurdle, this high standard does not impose

a complete bar to issuing a writ, but it severely limits those

occasions to those "where there is no possibility fairminded




                                            7
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 8 of 49 PageID 4245



jurists could disagree that the state court's decision conflicts"

with Supreme Court precedent.         Id.

                     V.    INEFFECTIVE ASSISTANCE OF COUNSEL

      Petitioner raises claims of both ineffective assistance of

trial counsel and ineffective assistance of appellate counsel.             To

prevail on a Sixth Amendment claim of ineffective assistance of

trial counsel, he must satisfy the two-pronged test set forth in

Strickland v. Washington, 466 U.S. 668, 688 (1984), requiring that

he show both deficient performance (counsel's representation fell

below    an    objective   standard   of    reasonableness)   and   prejudice

(there    is    a   reasonable   probability    that,   but   for   counsel's

unprofessional errors, the result of the proceeding would have

been different).       See Brewster v. Hetzel, 913 F.3d 1042, 1051-52

(11th Cir. 2019) (reviewing court may begin with either component).

      The two-part        Strickland standard     applies to Petitioner’s

claim of ineffective assistance of appellate counsel as well:

                    An ineffective assistance of appellate
               counsel claim is “governed by the same
               standards applied to trial counsel under
               Strickland.” Brooks v. Comm’r, Ala. Dep’t of
               Corr., 719 F.3d 1292, 1300 (11th Cir. 2013)
               (internal quotation marks omitted). To show a
               meritorious   Sixth   Amendment    claim   of
               ineffective assistance of appellate counsel,
               a petitioner must demonstrate (1) deficient
               performance, indicating that the attorney
               failed to function as required by the Sixth
               Amendment; and (2) that counsel’s deficient



                                       8
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 9 of 49 PageID 4246



            performance   prejudiced    the   petitioner.
            Strickland, 466 U.S. at 687, 104 S. Ct. 2052.


                 “Under the first prong, [the petitioner]
            must show that his direct appellate counsel’s
            performance ‘fell below an objective standard
            of reasonableness.’” Brooks, 719 F.3d at 1300
            (quoting Strickland, 466 U.S. at 688, 104 S.
            Ct. 2052). There exists “a strong presumption
            that counsel’s conduct falls within the wide
            range of reasonable professional assistance.”
            Strickland, 466 U.S. at 689, 104 S. Ct. 2052.
            Further, “[a]ppellate counsel has no duty to
            raise every non-frivolous issue and may
            reasonably    weed    out    weaker     (albeit
            meritorious)    arguments.”    Overstreet    v.
            Warden, 811 F.3d 1283, 1287 (11th Cir. 2016).
            “Under   Strickland’s   second    prong,   [the
            petitioner] must show that there ‘is a
            reasonable probability that, but for counsel’s
            unprofessional errors, the result of the
            proceeding would have been different.’ ”
            Brooks, 719 F.3d at 1300 (quoting Strickland,
            466 U.S. at 694, 104 S. Ct. 2052). “A
            reasonable probability is a probability
            sufficient to undermine confidence in the
            outcome.”   Id. (internal quotation marks
            omitted).    “‘The   standards    created    by
            Strickland and § 2254(d) are both highly
            deferential, and when the two apply in tandem,
            review is doubly so.’” Overstreet, 811 F.3d at
            1287 (quoting Harrington v. Richter, 562 U.S.
            86, 105, 131 S. Ct. 770, 178 L.Ed.2d 624
            (2011)). Under this “double deference,” then,
            “the question becomes whether there is any
            reasonable argument that counsel satisfied
            Strickland’s deferential standard.” Evans v.
            Sec’y, Fla. Dep’t of Corr., 699 F.3d 1249,
            1268 (11th Cir. 2012) (internal quotation
            marks omitted).




                                      9
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 10 of 49 PageID 4247



 Corales-Carranza v. Sec’y, Fla. Dep’t of Corr., 768 F. App’x 953,

 957 (11th Cir. 2019) (per curiam).                 See Garcia v. Sec’y, Dep’t of

 Corr., No. 5:17-CV-121-OC-39PRL, 2020 WL 708139, at *11 (M.D. Fla.

 Feb. 12, 2020) (recognizing the applicability of the two-part

 Strickland    standard     to    a    claim       of   ineffective   assistance    of

 appellate counsel).

                                  VI.    GROUND ONE

             GROUND ONE: The State withheld evidence which
             was material and exculpatory in nature and/or
             presented false evidence in violation of Mr.
             Shellito’s Constitutional rights.

       In support of ground one, Petitioner asserts the prosecutor

 at the state evidentiary hearing conceded that the state’s witness,

 Richard Bays, testified falsely.                   Petition at 16.      Petitioner

 submits that Bays’ testimony was false in two respects: (1) that

 he was facing life in prison due to his status as a habitual

 offender,    and    (2)   he    was    not    receiving     any   benefit   for   his

 testimony.    Id.    Petitioner argues Bays received a benefit for his

 testimony because the day before Bays testified, the day of jury

 selection, the prosecutor withdrew the notice to prosecute Bays as

 a career criminal.        Id. at 16-17.           Petitioner’s trial counsel was

 unaware that the notice had been withdrawn.                  Id. at 17.

       Petitioner claims:         “[a]t Mr. Shellito’s capital trial Bays

 testified that he was facing a life sentence on his pending charges



                                              10
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 11 of 49 PageID 4248



 (T. 434).     He was not.       Prosecutor Plotkin who knew that Bays was

 testifying falsely sat mute.”              Petition at 19.      Petitioner also

 claims Bays knew he would receive a benefit because he knew that

 if he testified truthfully his testimony would be taken into

 consideration.     Id.       Indeed, a week after Petitioner’s sentencing,

 Bays entered a plea to accessory after the fact and received a

 sentence of thirteen months in jail, which meant he was released

 upon his plea.         Id.      Petitioner argues Bays offered critical

 testimony because he was the only witness who placed the murder

 weapon in Petitioner’s hands before the murder and Bays testified

 Petitioner admitted to the crime.               Id. at 20.

        Respondents construe Petitioner’s claim as a Giglio5 claim

 asserting the prosecutor failed to correct false testimony that

 Bays    was   facing   life    and   not    receiving   any   benefit   for   his

 testimony.      Response at 17.        Respondents concede exhaustion as

 Petitioner raised this issue in ground four of his postconviction

 motion and then appealed the denial of the claim.                Id.

        It is important to recognize Petitioner’s Brady/Giglio claim

 was vetted at the state evidentiary hearing.6                 After hearing the



 5 Giglio v. United States, 405 U.S. 150 (1972) (to establish a
 Giglio violation, a defendant must demonstrate the testimony was
 false, the prosecutor knew the testimony was false, and the
 statement was material).

 6   Brady v. Maryland, 373 U.S. 83 (1963) (to successfully sustain a

                                            11
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 12 of 49 PageID 4249



 testimony and making credibility determinations, the trial court

 denied the claim in its Amended Order Denying Defendant’s Motions

 for Post Conviction Relief.            (Doc. 13-9).          The trial court noted

 Petitioner     alleged     the     state       committed       its     violation     by

 withholding material and exculpatory evidence, and/or presented

 misleading evidence, which rendered his counsel’s performance

 ineffective.      Id. at 20.           The court set forth what must be

 demonstrated to successfully prevail on a Brady claim.                    Id. at 21.

 The court summarized the evidentiary hearing testimony of former

 Assistant State Attorney Jay Plotkin.                  Id.    Notably, Mr. Plotkin

 testified he did file the Notice of Withdrawal of Habitual Violent

 Felony   Offender     as   to    Mr.    Bays      on   July   17,    1995,    the   day

 Petitioner’s trial started.            Id.     Mr. Plotkin attested he sent the

 notice to defense counsel and said he withdrew the notice because

 he did not consider Mr. Bays to be qualified for the habitual

 offender status and the original notice was filed in error.                         Id.

 The   trial   court   also      focused      on   the   fact    that    Mr.   Plotkin

 testified: “no agreements were ever made with Mr. Bays regarding

 HVFO status and his testimony, and the terms of Mr. Bays’ plea




 Brady claim, a defendant must show favorable evidence – either
 exculpatory or impeaching, was willfully or inadvertently
 suppressed by the state, and the evidence was material, resulting
 in prejudice to defendant).

                                           12
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 13 of 49 PageID 4250



 agreement were not worked out until subsequent to the Defendant’s

 case.”   Id.

       Of import, the trial court also opined, even assuming arguendo

 there had been an agreement between the prosecutor and Mr. Bays

 concerning       an     exchange    of       testimony     for     not    pursuing

 habitualization, Petitioner failed to establish prejudice because

 Mr. Bays testimony mirrored others’ testimony, as well as other

 evidence presented at trial.             Id. at 21-22.         As such, the trial

 court    found        Petitioner   failed      to   establish      a     reasonable

 probability that the outcome of the trial would have been different

 had an agreement been made and known, as alleged.                  Id. at 22.

       On appeal of the denial of the postconviction motion, in

 Argument III of Appellant’s Brief, Petitioner raised the following

 issue:

             The circuit court erred in denying Mr.
             Shellito’s claim that he was deprived of his
             rights to due process under the Fourteenth
             Amendment to the United States Constitution as
             well as his rights under Fifth, Sixth, and
             Eighth Amendments, because the state withheld
             evidence which was material and exculpatory in
             nature and/or presented misleading evidence.

 (Doc. 13-10 at 6).

       Of import, the brief included citation to Napue v. Illinois,

 360 U.S. 264, 265-66, 69-70 (1959) concerning a Brady/Giglio claim

 asserting    failure      to   reveal    a    promise    for   consideration    for



                                          13
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 14 of 49 PageID 4251



 testimony and an asserted Giglio violation for failure of the

 state, having knowledge of the promise, to correct a witnesses’

 false    testimony.        (Doc.   13-10       at    88   n.48).         Also    cited    as

 authority is United States v. Bagley, 473 U.S. 667, 683 (1985)

 (recognizing the possibility of reward strengthens the incentive

 to testify falsely).        Petitioner argued a Giglio violation (false

 testimony, prosecutor knew it to be false, and the materiality of

 the testimony).        (Doc. 13-10 at 89).                Asserting materiality of

 Bays’ testimony, Petitioner said Bays was the only person who

 placed the gun in Petitioner’s hands before the murder,                                  and

 additionally, Petitioner admitted the shooting to Bays.                            Id. at

 89-90.

       In response, the state, in its Answer Brief of Appellee,

 argued Petitioner failed to allege a Giglio violation below,

 presenting just a Brady violation.                  (Doc. 13-11 at 86).          Assuming

 Petitioner presented both Brady and Giglio claims, the state argued

 the trial court’s decision merited affirmance based on record-

 supported sound reasoning.           Alternatively, because the subjective

 belief    of   a    witness   that    a    prosecutor         would       help    him    is

 insufficient       under   both    Brady       and    Giglio,      the    state    argued

 Petitioner also failed to meet his burden to prove the prosecutor

 offered something to induce Bays’ testimony.                             Id. at 87-89.

 Furthermore, the state argued the trial court accredited the


                                           14
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 15 of 49 PageID 4252



 prosecutor’s testimony denying any promises to Bays based on

 competent,        substantial     evidence;     therefore,     there   can     be   no

 substitution of judgment on the credibility issue and the result

 remains the same.           Id. at 89-90.        Finally, the state submitted

 that   even   if     Bays   had    been   subject      to   cross-examination       on

 agreement     or     reduced    exposure,      the    impact   would    have    been

 negligible because Bays’ testimony that he faced a life sentence

 would have remained unchanged as he was still facing a life

 sentence although the habitual offender notification had been

 withdrawn and Bays’ testimony proved consistent as Bays cooperated

 from the beginning.         Id. at 90.

        In   its    reasoned     decision,      the   Supreme   Court   of    Florida

 expressly affirmed the trial court’s decision denying relief as to

 the guilt phase, rejecting both the Brady and Giglio claims.                   (Doc.

 13-15 at 26-28, 31).            Acknowledging the claims presented mixed

 questions of law and fact, the Supreme Court of Florida deferred

 to the lower court’s findings of fact, finding they were supported

 by competent, substantial evidence.                  Id. at 26-28.     Without the

 presentation of        favorable evidence, the Supreme Court of Florida

 found a failure to establish a Brady violation (“Contrary to

 Shellito’s        assertion,    the   record     reveals     that   there    was    no

 agreement entered into between Ricky Bays and the State whereby

 Bays’ testimony in Shellito’s murder trial was agreed to be offered


                                           15
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 16 of 49 PageID 4253



 in consideration for the State’s disposition of Bays’ armed robbery

 case.”).    Id. at 27 (footnote omitted).

       The Florida Supreme Court, with regard to the Giglio claim,

 noted that Bays testified he understood he was facing a maximum

 possible penalty of life imprisonment in his armed robbery case,

 he was not promised anything for his testimony by the prosecutor

 or the police, and he understood he could receive a fifteen-year

 minimum mandatory sentence.       Id. at 28.       The Florida Supreme Court

 found there was no falsity in the statement because there was no

 evidence of an agreement for the withdrawal of the habitual violent

 felony     offender   notice,     or   any   other     benefit,   given   in

 consideration for Bays’ testimony.           Id.    The Supreme Court also

 took note that Bays never mentioned habitual offender status during

 his testimony, and his testimony that he was facing life in prison

 was true even without the habitual offender status as Bays was

 facing a life sentence for armed robbery (armed robbery is a felony

 punishable by life).        Id. at 29.       The court agreed that Bays

 testified falsely at trial when he said he was facing a fifteen-

 year mandatory minimum; however, as this statement was not material

 (there was no reasonable likelihood that this false testimony could

 have affected the judgment of the jury), the court concluded there

 was no Giglio violation.        (Doc. 13-15 at 29, relying on Guzman v.




                                        16
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 17 of 49 PageID 4254



 State, 868 So.2d 498, 506 (Fla. 2003) (per curiam) (citing United

 States v. Agurs, 427 U.S. 97, 103 (1976))).

       Petitioner    has    not   rebutted      with   clear    and    convincing

 evidence the state court’s determination that there was no promise

 or agreement entered into between Bays and the state whereby Bays’

 testimony in Petitioner’s murder case was agreed to be offered in

 consideration for the state’s disposition in Bays’ armed robbery

 case.      Notably, the only agreement occurred after the disposition

 of Petitioner’s case.       Thus, there is no favorable evidence of a

 Brady violation.         Moreover, as there was no materially false

 testimony, there is no Giglio violation.              Ultimately, Bays faced

 life imprisonment whether he was tried as a habitual violent felony

 offender or just tried for armed robbery.                  Thus, the material

 testimony is not considered to be false and no prejudice ensued.

       There was competent and substantial evidence to support these

 state-court determinations.         (Doc. 13-8 at 280-362, testimony of

 Jay Plotkin, prosecutor).        Mr. Plotkin testified “[t]here was no

 understanding in this case specifically as to Mr. Bays’ sentence.”

 Id. at 299.     Mr. Plotkin noted Mr. Bays “was cooperative from the

 beginning.”      Id. at 324.     See id. at 356 (record shows Mr. Bays

 was   a    cooperating    witness   long     before   Mr.     Plotkin   had   any

 interaction with him).       Mr. Plotkin did say, “Petitioner knew that

 if    he     testified    truthfully        that   would      be     taken    into


                                        17
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 18 of 49 PageID 4255



 consideration[,]” id. at 324, but Mr. Plotkin insisted there was

 no deal so Mr. Bays could truthfully answer the question.               Id. at

 325.    Finally, Mr. Plotkin testified the statutory maximum for

 armed robbery with a firearm is life.            Id. at 362.

        The record shows Bays testified at trial that upon his arrest,

 he was taken to the Police Memorial Building and he gave a sworn

 statement to the police concerning what Petitioner told Bays about

 the murder.     (Doc. 13-2 at 343-44).           Mr. Bays said he was not

 threatened in any way when he gave his statement.                  Id. at 344.

 When asked what his understanding of his maximum possible penalty,

 he responded life, and he had not entered a plea to date.              Id.   He

 also said he had not been promised anything for his testimony by

 the State Attorney’s Office or by the police.                  Id.   Mr. Bays

 stated he had no idea what his sentence would be.              Id. at 344-45.

        On cross-examination, defense counsel asked:                “[n]ow, the

 maximum sentence, sir, that you’re looking at if you’re convicted

 for armed robbery is life, right?”         Id. at 363.     Mr. Bays responded

 in the affirmative.        Id.   Defense counsel asked: “[a]nd as you

 understand it you could also receive in that a 15 year minimum

 mandatory     sentence,     right?”        Id.       Mr.    Bays     responded

 affirmatively.     Id.    Clearly, no question was raised as to whether

 Petitioner was facing a habitual felony offender sentence.




                                       18
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 19 of 49 PageID 4256



        Whether or not Mr. Plotkin understood the law when he withdrew

 the    habitual    offender     notice    for    Mr.    Bays       is    not     of       any

 consequence.      See Response at 25.           The state court credited Mr.

 Plotkin’s testimony that there was no agreement with Mr. Bays prior

 to    his   testimony,    and   the    record     shows      Mr.    Bays       had    been

 consistently cooperative with the police since his arrest, even

 before any contact with Mr. Plotkin, thereby exhibiting no evidence

 of recent fabrication or falsity in Bays’ trial testimony based on

 some sort of hidden agreement or deal with the prosecutor.

        Given the testimony of Mr. Plotkin and the other evidence,

 there was no deal, and the fact that Mr. Bays, upon arrest, was

 immediately a cooperating witness, Petitioner “has not come close

 to rebutting by clear and convincing evidence the presumption of

 correctness that we must accord the state court’s findings.”                          Hill

 v. Johnson, 210 F.3d 481, 486 (5th Cir. 2000) (concluding there is

 no Supreme Court decision supporting an assertion that subjective

 beliefs of witnesses regarding the possibility of future favorable

 treatment are sufficient to trigger a state’s duty to disclose

 under Brady and Giglio or gives the reviewing court cause to

 believe     the   state   court’s     conclusions      are    the       result       of   an

 unreasonable application of the facts to the law), cert. denied,

 532 U.S. 1039 (2001).         Indeed, a nebulous expectation of help by

 a witness is simply not enough to support a Brady/Giglio claim.


                                          19
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 20 of 49 PageID 4257



       Here there was no evidence of a side deal regarding the future

 prosecution of Mr. Bays, nor was there evidence of the prosecutor

 concealing such a promise from the jury.        See Williams v. Williams,

 232 F.Supp.3d 1318, 1324 (S.D. Ga. Feb. 8, 2017) (district court

 adopting report and recommendation of magistrate judge) (finding

 a leniency deal with the witness was one of sufficient impact so

 that failure to disclose was critically important).             Of course,

 any agreements, understandings, and promises must be disclosed,

 Haber v. Wainwright, 756 F.2d 1520, 1524 (11th Cir. 1985), and

 “[e]ven partly formed understandings, agreements, and side-deals”

 are to be disclosed.       Williams, 232 F.Supp.3d at 1325 (citation

 omitted).    As such, verbal assurances of non-prosecution, police

 promises to a prosecution witness that the police would talk to

 the prosecutor on behalf of the witness, and even a promise to

 write a letter to the parole board on behalf of a state’s witness

 may constitute just such a side-deal or agreement that must be

 disclosed.

       Apparently, the trial court credited the testimony of Mr.

 Plotkin that no agreements were made with Mr. Bays regarding his

 habitual offender status and his testimony (Doc. 13-9 at 21), and

 there was no evidence of “quid pro quo” for Bays’ testimony prior

 to or during the Petitioner’s trial.           Rodriguez v. Sec’y, Fla.

 Dep’t of Corr., 756 F.3d 1277, 1307 (11th Cir. 2014), cert. denied,


                                      20
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 21 of 49 PageID 4258



 575 U.S. 939 (2015).       Given this Court’s deference to the trial

 court’s factual finding that the prosecutor’s testimony was not

 false concerning whether or not the prosecutor and Mr. Bays struck

 a deal, Petitioner’s Brady claim is foreclosed.

       Of significance, it was not false testimony that Bays stated

 he was facing a maximum of life imprisonment for armed robbery.

 As this was an accurate statement, it could not violate the Giglio

 rule.7   Hammond v. Hall, 586 F.3d 1289, 1306-1307 (11th Cir. 2009)

 (citation omitted) (“A Giglio claim involves an aggravated type of

 Brady violation in which the suppression of evidence enabled the

 prosecutor to put before the jury what he knew was false or

 misleading testimony[.]”), cert. denied, 562 U.S. 1145 (2011).

 Although Bays testified falsely he was facing a fifteen-year

 mandatory minimum, the statement was not material (there was no

 reasonable    likelihood    that   this   false   testimony    could   have

 affected the judgment of the jury); therefore, there was no Giglio

 violation.8    Even assuming there was a Giglio violation (a more



 7 Petitioner claims prosecutor Plotkin knew Bays was testifying
 falsely and sat mute when Bays said he was facing a life sentence
 on his pending charges. Petition at 19.

 8 Apparently, Bays did not know his trial testimony was false
 concerning his facing a fifteen-year minimum mandatory term as the
 state’s notice of withdrawal of the habitual violent felony
 offender notice had just been filed by the state and not yet
 received by the defense.


                                      21
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 22 of 49 PageID 4259



 defense-friendly burden),9 Petitioner has failed to satisfy the

 standard set forth in Brecht v. Abrahamson, 507 U.S. 619, 637

 (1993) (internal quotation marks omitted), as Petitioner failed to

 demonstrate any violation “had substantial and injurious effect or

 influence in determining the jury’s verdict[.]”             Moreover, even

 assuming Bays had been subjected to cross-examination on agreement

 or reduced exposure, the impact would have been negligible because

 Bays’ testimony that he faced a life sentence would have remained

 unchanged and his testimony proved consistent as Bays cooperated

 from the outset, prior to any discussions with the prosecutor.

       This Court presumes the factual determinations of the state

 court are correct.      Petitioner has failed to rebut the presumption

 of correctness with clear and convincing evidence.             28 U.S.C. §

 2254(e)(1).      Also, the Court extends deference to the state

 court’s credibility determinations.        After hearing testimony, the

 trial   court    made   a   credibility    determination,     finding   Mr.

 Plotkin’s testimony to be credible.         “Federal habeas courts have

 ‘no license to redetermine credibility of witnesses whose demeanor



 9 It is important to recognize that Brady requires a showing the
 result would have been different, whereas Giglio requires a showing
 the result could have been different without the use of perjured
 testimony.   Petitioner claims prosecutor Plotkin knew Bays was
 testifying falsely and sat mute when Bays testified there were no
 promises made by the prosecution in exchange for Bays’ testimony
 and Bays was facing a life sentence on his pending charges.
 Petition at 19.

                                      22
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 23 of 49 PageID 4260



 has been observed by the state trial court, but not by them.’”

 Consalvo v. Sec’y for Dep’t of Corr., 664 F.3d 842, 845 (11th Cir.

 2011) (per curiam) (quoting Marshall v. Lonberger, 459 U.S. 422,

 434 (1983)), cert. denied, 568 U.S. 849 (2012).

       The Court concludes the Florida Supreme Court’s decision

 affirming the trial court’s decision on the guilt phase is not

 contrary to, nor an unreasonable application of controlling United

 States    Supreme    Court    precedent.         As     Petitioner    has   not

 demonstrated that the adjudication of the state court was contrary

 to or an unreasonable application of any clearly established

 federal law as determined by the United States Supreme Court or an

 unreasonable    determination     of     the   facts,    Petitioner    is   not

 entitled to habeas relief on this ground.

                                 VII.     GROUND TWO

             GROUND TWO:     Mr. Shellito was denied the
             effective assistance of counsel at the guilt
             phase of the capital proceedings, in violation
             of the Sixth, Eighth and Fourteenth Amendments
             to the United States Constitution.

       Petitioner claims Refik Eler, Petitioner’s trial counsel,

 performed deficiently during voir dire and the guilt stages of the

 proceedings.        In   a   streaming      fashion,    Petitioner    presents

 counsel’s alleged deficiencies.          The state has responded to these

 allegations and broken the response into four distinct categories.

 For ease of the reader, the Court will do the same:


                                        23
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 24 of 49 PageID 4261



       (A) Voir Dire/Jury Selection:

             (1) failure to question the potential jurors with regard
             to their views on drugs and alcohol abuse as well as
             mental health;

             (2) failure to attempt to rehabilitate potential jurors
             concerning views on the death penalty before agreeing to
             strike the potential jurors for cause;

             (3) failure to use peremptory challenges against
             potential jurors with connections to law enforcement
             and/or specialized knowledge of related subjects
             (fingerprints, lifesaving, firearms);

       (B) Guilt Phase – Sufficient Evidence Implicating Gill:

             (1) John Bennett;

             (2) Migdalia Shellito and the defense investigator;

             (3) Detective Hinson;

       (C) Guilt Phase – Voluntary Intoxication Defense;

       (D) Guilt Phase – “Opening the Door” to Ms. Teresa Ritzer.

       Respondents agree that Petitioner exhausted his state court

 remedies with regard to his claim of ineffective assistance of

 trial   counsel.      Response   at   29.    Notably,    the   trial   court

 conducted an evidentiary hearing on the postconviction motion.

 Thus, the claim of ineffective assistance of trial counsel has

 been well vetted.

       Defense counsel, Mr. Eler, testified at the proceeding.            The

 record shows defense counsel was not only experienced, he also had

 significant experience in death penalty proceedings.            (Doc. 13-6



                                       24
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 25 of 49 PageID 4262



 at 12).    Mr. Eler had been an Assistant State Attorney, prosecuting

 criminal cases from 1986-1989.                Id. at 13.        He went into private

 practice   with    Frank       Tassone,       an    experienced    criminal         defense

 lawyer, and Mr. Eler engaged in criminal defense work.                          Id.     Mr.

 Eler had 200 jury trials, handled murder cases (some capital

 cases), including being second chair in death penalty cases, and

 is an adjunct professor of law teaching trial advocacy.                             Id. at

 13, 15.    Prior to accepting appointment of Petitioner’s case, Mr.

 Eler had approximately six years of private practice experience.

 Id. at 14.

 (A) Voir Dire/Jury Selection

       Directing      its    inquiry      to    jury       selection,    postconviction

 counsel    focused     on   the     death      penalty      qualification       that   was

 undertaken and whether it was adequate.                    Given that Petitioner is

 no longer facing the death penalty, many of the complaints about

 the   adequacy    of    voir      dire   and       jury   selection     are    no   longer

 pertinent to this Court’s review (for example, mitigation at the

 penalty    phase).          The    trial       court      addressed     the    claim     of

 ineffective      assistance       of     trial      counsel,    denying       relief    and

 finding Petitioner’s counsel made reasonable tactical decisions or

 Petitioner’s claims were merely speculative.

       Generally,       Petitioner        complains        his   trial    counsel       “was

 completely ineffective in neglecting to remove biased jurors and


                                               25
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 26 of 49 PageID 4263



 to attempt rehabilitation of other jurors[.]”             Petition at 24.

 While Petitioner acknowledges Eler’s limited time to prepare due

 to his appointment date, Petitioner states that the hurried nature

 of trial preparation meant some witnesses were never deposed or

 spoken to or were deposed shortly before trial, leaving counsel

 inadequately prepared.      Id.    The trial court rejected this claim

 finding it unsupported.      (Doc. 13-9 at 8-9) (“The Defendant fails

 to provide any indication as to the type of information, or any

 information for that matter, that he alleges trial counsel could

 have discovered through further deposing of these witnesses that

 would have in any way been beneficial to his defense and was not

 already presented at trial.”).        Ultimately, the court found this

 claim   vague   and   conclusory,    failing    to   establish   deficient

 performance or prejudice, relying on the Strickland two-pronged

 standard.    Id. at 9.

       Concerning the claim that counsel performed inadequately by

 failing to question potential jurors about their views regarding

 drugs, alcohol, and mental illness, the trial court rejected the

 claim finding such failure did not render counsel’s performance

 deficient because Petitioner made no showing that “an unqualified

 juror with a bias or animus towards the mentally ill or those

 suffering from drug or alcohol addiction” sat on the jury.               Id.

 The trial court highlighted the fact that Mr. Eler, during the


                                      26
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 27 of 49 PageID 4264



 evidentiary hearing on postconviction, testified he considered and

 rejected using drug or alcohol use as a defense.                        Id.; (Doc. 13-6

 at 131).    Consistent with this decision, Mr. Eler testified he did

 not want to present the blood alcohol toxicology report taken at

 the time of Petitioner’s arrest.                  (Doc. 13-6 at 137).

       At   the    evidentiary        hearing,      the    focus    of    the   questions

 concerning mental health were directed to the penalty phase; as

 Petitioner       is    no   longer       serving   a   sentence    of     death,     these

 questions and responses are not substantially relevant to this

 federal proceeding.            Id. at 132-36.            As such, the Court will

 direct its focus elsewhere.

       On cross-examination at the evidentiary hearing, Mr. Eler

 responded to questions concerning his reasons for asking the jurors

 about alcohol and drug use and about any of their training in

 psychology and psychiatry.                Id. at 176-77.       When asked whether he

 would have been more effective asking the jurors more about their

 views on drugs, alcohol, and mental illness, and whether they were

 sympathetic      to     the   related      ailments      and   illnesses,      Mr.    Eler

 responded, in his experience, the venire in Duval County is “not

 very sympathetic to that as an excuse and even to an extent

 mitigation.”          Id. at 178.        He also explained he is careful in his

 questioning       because     if     a    potential      juror’s   response      is   too




                                              27
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 28 of 49 PageID 4265



 favorable to the defense, the state will strike the potential

 juror.   Id. at 178-79.

       Petitioner also raises the matter of counsel’s failure to

 attempt to rehabilitate potential jurors concerning views on the

 death penalty before agreeing to strike the potential jurors for

 cause.     This    claim   has    limited   relevance   at    this    stage   as

 Petitioner is not serving a sentence of death.               Nevertheless, it

 will be considered to the extent it may still be relevant as to

 the   overall     question   of    counsel’s   performance      during     voir

 dire/jury selection.

       Petitioner complains counsel’s attempts at rehabilitating

 potential jurors was insufficient.             Petition at 23.          At the

 evidentiary hearing, Mr. Eler explained he would have stipulated

 to a strike for cause if it were a potential juror he did not want,

 if the juror had work issues and he did not want to upset the juror

 or cause the juror to punish Petitioner, if counsel read the

 potential juror’s body language and it was not positive for the

 defense, and for various other reasons.          (Doc. 13-6 at 179).

       Petitioner also claims counsel’s performance was deficient

 for failure to use peremptory challenges against potential jurors

 with connections to law enforcement and/or specialized knowledge

 of    related     subjects   (fingerprints,      lifesaving,         firearms).

 Petition at 23.     The jurors in question are Ms. Hill (who practiced


                                       28
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 29 of 49 PageID 4266



 as a nurse for five years and took life-saving courses), Mr.

 Rutledge     (a   security   guard     with    specialized    firearms     and

 ballistics    training),     and    Mr.    Wilson   (who    had   fingerprint

 training, including obtaining latent prints).               Id.   Petitioner

 also bases this claim on counsel’s failure to determine if these

 individuals could disregard their specialized training.              Id.

       In response to a question at the evidentiary hearing, counsel

 explained it would be to the defense’s advantage to have a juror

 with fingerprint training because that juror may discount the

 police   efforts   because    the    police   failed   to   get   fingerprint

 evidence.     (Doc. 13-6 at 180).         Mr. Eler said Mr. Rutledge, the

 security guard, was an attractive juror because he was a young

 black male, who may identify with Petitioner, a young male, being

 in a bad spot.        Id.    Although there was no specific inquiry

 concerning Ms. Hill, Mr. Eler explained, generally, he likes female

 jurors because they are more sensitive and open.             Id. at 51.

       The trial court rejected the contention that trial counsel

 should have used peremptory challenges to exclude these potential

 jurors and should have determined if they could disregard their

 specialized knowledge or training for deliberations.              (Doc. 13-9

 at 11-12).    The court found Petitioner failed to present evidence

 that his jury was anything but impartial.           Id. at 11.     The court

 highlighted Mr. Eler’s testimony that he communicated with his


                                       29
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 30 of 49 PageID 4267



 client throughout jury selection, conferred with his client, and

 Petitioner approved of the jury selection.           Id.    The court found

 trial counsel’s testimony that he conferred with Petitioner more

 credible    and   more   persuasive       than   Petitioner’s   allegations

 concerning the claim.      Id.

       Of import, the court mentioned there was no questioning

 concerning Ms. Hill, but the court found Petitioner failed to

 present any evidence showing Ms. Hill’s prior experience as a nurse

 in any way affected her ability to render an impartial deliberation

 and decision in Petitioner’s case.          Id. at 12.     Finally, based on

 all of Mr. Eler’s testimony at the evidentiary hearing, the trial

 court found that counsel made a tactical decision not to challenge

 “any of these [Mr. Wilson, Ms. Futrell, Mr. Rutledge, and Ms. Hill]

 potential jurors.”        Id.    As such, the court found counsel’s

 performance was not deficient and Petitioner failed to establish

 error on counsel’s part which prejudiced his defense.             Id.

       Noting that the trial court found counsel’s decisions during

 voir dire were tactical or strategic,10 the Florida Supreme Court,

 in addressing the claim of ineffective assistance of counsel during




 10 “An attorney’s actions are sound trial strategy, and thus
 effective, if a reasonable attorney could have taken the same
 actions.” Harvey v. Warden, Union Correctional Institution, 629
 F.3d 1228, 1243 (11th Cir.) (emphasis added), cert. denied, 565
 U.S. 1035 (2011).

                                      30
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 31 of 49 PageID 4268



 voir dire, concluded:       “[b]ecause Shellito has failed to prove

 that Eler was deficient during voir dire, we need not address the

 prejudice prong.”     (Doc. 13-15 at 11).       The Florida Supreme Court

 found Petitioner’s claim that counsel was ineffective for failure

 to determine if the prospective jurors could disregard their

 specialized training to be speculative.          Id. at 10.   Finally, the

 Florida Supreme Court summarily denied Petitioner’s “conclusory

 assertion” that Mr. Eler was deficient when he stipulated to

 striking for cause certain prospective jurors.                Id. 11 n.4.

 Affirming the trial court’s denial of relief as to the guilt phase,

 the superior court rejected this ground concerning voir dire/jury

 selection.

       The   trial   court   found   defense     counsel’s   testimony    more

 credible     and    persuasive,     and   the    Florida    Supreme     Court

 specifically referenced this finding.             Additionally, for this

 Court’s review of Petitioner’s claims of ineffective assistance of

 counsel, it is significant that Petitioner had the benefit of

 experienced counsel: “[w]hen courts are examining the performance

 of an experienced trial counsel, the presumption that his conduct

 was reasonable is even stronger.”         Cummings v. Sec’y for Dep’t of

 Corr., 588 F.3d 1331, 1364 (11th Cir. 2009) (quoting Chandler v.

 United States, 218 F.3d 1305, 1316 (11th Cir. 2000)), cert. denied,

 562 U.S. 872 (2010).         The Court has reviewed the evidentiary


                                      31
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 32 of 49 PageID 4269



 hearing, and the record clearly demonstrates Petitioner had the

 benefit of experienced defense counsel.

        In evaluating jury selection claims, a federal court reviews

 the underlying claim of ineffective assistance of counsel just

 like any other Strickland claim, employing the strong presumption

 that trial counsel’s performance was constitutionally adequate.

 Fennell v. Sec’y, Fla. Dep’t of Corr., 582 F. App’x 828, 831 (11th

 Cir. 2014) (per curiam) (citation omitted), cert. denied, 576 U.S.

 1039    (2015).      However,    a    petitioner,     in    the     post-conviction

 context, has the additional burden of meeting the actual bias

 requirement that Florida employs.              Id. at 832 (citing Carratelli

 v. State, 961 So.2d 312, 323 (Fla. 2007)).

        Considering this record, including the evidentiary hearing

 transcript, the Court finds the record supports the state court’s

 findings.    There is no evidence that a biased juror sat on the

 jury.    Rogers v. McMullen, 673 F.2d 1185, 1189 (11th Cir. 1982)

 (finding    habeas    relief     is     appropriate        if   a   defendant    can

 demonstrate that a juror was biased or incompetent), cert. denied,

 459 U.S. 1110 (1983).      Also, considering the record as whole, the

 determination     that   trial       counsel   was   not    ineffective     is   not

 contrary to, or an unreasonable application of Strickland and its

 progeny as “the bounds of constitutionally effective assistance of

 counsel are very wide.”         Harvey, 629 F.3d at 1243.


                                          32
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 33 of 49 PageID 4270



       As   the   state   court    reasonably     determined   the    facts   and

 reasonably applied federal law to those facts in rejecting the

 claim of ineffective assistance of counsel, Petitioner is not

 entitled to habeas relief.            The Florida Supreme Court affirmed the

 trial court’s decision.          The state court’s ruling is entitled to

 AEDPA deference as its decision is not inconsistent with United

 States Supreme Court precedent, and the adjudication of this claim

 is not contrary to or an unreasonable application of United States

 Supreme Court law or based on an unreasonable determination of the

 facts.     Petitioner is not entitled to relief on his claim of

 ineffective      assistance      of    counsel   regarding    voir   dire/jury

 selection.

 (B) Guilt Phase – Sufficient Evidence Implicating Gill

       (1) John Bennett; (2) Migdalia Shellito and the defense
       investigator; and (3) Detective Hinson.

       Petitioner claims his counsel was ineffective because he

 failed to “introduce a great deal of evidence that would have

 placed serious suspicion on Gill and would have supplied reasonable

 doubt as to Mr. Shellito’s involvement in the crime.”                 Petition

 at 25.     With regard to John Bennett, Petitioner contends his

 counsel performed deficiently for failure to bring out the fact

 that in his deposition, Mr. Bennett said not only did he hear tires

 squealing, he also heard a shot before he saw a silhouette move



                                          33
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 34 of 49 PageID 4271



 around the truck and enter the driver’s side of the truck.                    Id.

 The record shows, at trial, Mr. Bennett did not mention he heard

 a shot.

       Regarding Migdalia Shellito and her testimony that Gill had

 confessed to her that Gill committed the murder of the victim,

 Petitioner contends Mr. Eler performed deficiently because he

 failed to call the defense’s investigator to testify that Mrs.

 Shellito had mentioned Gill’s confession to the investigator three

 months    before   Petitioner’s    trial,         especially   after   the   state

 called the court clerk to say that Mrs. Shellito never told the

 clerk    another   person   confessed        to   the   murder,   although   Mrs.

 Shellito said she thought she had told the clerk about Gill’s

 confession.    Id. at 25-26.

       Finally, Petitioner argues Mr. Eler performed ineffectively

 when he did not recall Detective Hinson to testify as to the

 statements Gill made to him.         Id. at 27.          When Detective Hinson

 was called as the state’s witness, defense counsel tried to examine

 the detective about the contents of Mr. Gill’s statements to him,

 but these were considered to be hearsay statements.                    Id. at 26.

 Counsel was just able to elicit that Detective Hinson was concerned

 about Gill’s truthfulness.        Id.

       After recognizing the        Strickland        two-pronged standard of

 review, (Doc. 13-9 at 6), the trial court rejected this claim


                                         34
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 35 of 49 PageID 4272



 finding Mr. Bennett was not asked about gunshots and the rest of

 his    testimony     was    relatively    consistent       with   his   deposition

 testimony.     Id. at 16.        More importantly, as the court noted, Mr.

 Eler testified at the evidentiary hearing that he was able to

 elicit very beneficial testimony from Mr. Bennett at trial.                       Id.

 Indeed, upon review of his trial testimony, Mr. Bennett provided

 very significant testimony for the defense.                  (Doc. 13-2 at 736-

 47).    He testified that the silhouette he saw appeared to be coming

 from the driver’s side.          Id. at 739-40.    Even on cross examination

 by the state, he continued to state that “he would have to be

 coming from the driver’s side.”                Id. at 745.        This testimony

 bootstrapped the defense as all of the evidence presented at trial

 supported the conclusion that Mr. Gill had been the driver of the

 truck and Petitioner had been the passenger in the truck, never

 the driver.     Of note, in his deposition, Mr. Bennett expressed a

 level of uncertainty as to whether the silhouette came from the

 driver’s     side    or    the   passenger’s   side   of    the   truck.        Thus,

 Bennett’s trial testimony was more certain and beneficial to the

 defense.

        The   trial    court      found,    “[w]ithout      alleging     more,     the

 Defendant has failed to provide any showing that he was prejudiced

 by trial counsel’s failure to question Mr. Bennett about hearing

 gunshots on the night of the incident.”                     (Doc. 13-9 at 16).


                                           35
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 36 of 49 PageID 4273



 Without satisfying the prejudice component, Petitioner cannot

 prevail on his claim of ineffective assistance of counsel.               See

 Reaves v. Sec’y, Fla. Dep’t of Corr., 872 F.3d 1137, 1151 (11th

 Cir. 2017), cert. denied, 138 S. Ct. 2681 (2018).

       The trial court, after reviewing Petitioner’s assertion that

 counsel should have called the defense’s investigator to testify

 at trial, concluded counsel’s performance was not deficient as the

 decision of counsel was “tactical in nature.”          (Doc. 13-9 at 17).

 Counsel testified had he listed his investigator as a witness, the

 investigator would have been subject to deposition and cross-

 examination by the state, an examination defense counsel would

 absolutely want to avoid, reasonably fearing dreadful consequences

 for the defense.     Id.

       Finally,   regarding    the   assertion   that   counsel   performed

 deficiently for failure to re-call Detective Hinson to testify

 once Stephen Gill pled the Fifth and became unavailable as a

 witness, the trial court noted that defense counsel testified he

 was aware there would be the hurdle to overcome of “various hearsay

 objections[,]” but counsel was able to gain the substance of the

 needed information through his examination of Detective Hinson on

 cross-examination, and significantly, counsel was unaware of any

 confession by Gill to Hinson.        Id. at 17-18.      Finally, and most

 importantly, “trial counsel was able to get the statement that Mr.


                                      36
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 37 of 49 PageID 4274



 Gill gave to Ms. Shellito admitted at trial.”                 Id. at 18.          In a

 strikingly positive ruling for the defense, the trial court allowed

 Mrs. Shellito to take the stand and testify that Gill told her he

 killed the victim.

       Finding neither error and/or prejudice as to trial counsel’s

 failure to call and question Mr. Bennett, the investigator,11 and

 Detective Hinson, the trial court denied Petitioner’s claim of

 ineffective assistance of counsel, citing Strickland.                     (Doc. 13-9

 at 18).    As the state court reasonably determined the facts and

 reasonably applied federal law to those facts in rejecting the

 claim of ineffective assistance of counsel, Petitioner is not

 entitled to habeas relief.             The state court’s ruling is entitled

 to AEDPA deference.          The Florida Supreme Court agreed there was

 no deficiency in this regard, denying the claim of ineffective

 assistance of counsel at the guilt phase of the trial.                    (Doc. 13-

 15   at   11,   11    n.5,     13    n.8,   concerning    failure    to    call    the

 investigator,        failure    to    impeach    John    Bennett    on    his   prior

 inconsistent statement that suggested Gill was the shooter, and in

 failure to recall Detective Hinson).




 11 In an apparent scrivener’s error, the court referred to
 counsel’s failure to call and question “Ms. Shellito,” when the
 claim referenced the failure to call the investigator to reveal
 what Ms. Shellito told the investigator prior to trial. (Doc. 13-
 9 at 18).

                                             37
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 38 of 49 PageID 4275



       The state court’s decision is not inconsistent with Supreme

 Court precedent, and the state court’s adjudication of this claim

 is not contrary to or an unreasonable application of Strickland or

 based on an unreasonable determination of the facts.                 Thus, AEDPA

 deference is due, and Petitioner is not entitled to habeas relief

 on this claim of ineffective assistance of counsel.

 (C) Guilt Phase – Voluntary Intoxication Defense

       Petitioner    claims     his   counsel      performed   deficiently          in

 failing to present a voluntary intoxication defense at trial.

 Petition at 27-29.      Petitioner alleges he was severely addicted

 to alcohol and marijuana and he had been drinking alcohol and

 smoking    marijuana   close    in   time    to   the    crime.      Id.    at    27.

 Petitioner suggests his counsel could have presented this evidence

 to rebut specific intent and premeditation, to show Petitioner was

 too intoxicated to drive or shoot the victim, and to explain

 Petitioner’s behavior at the time of his arrest and his lack of

 control prior to commission of the crime.               Id. at 27-28.

       At   the   post-conviction       evidentiary        hearing,     Mr.       Eler

 testified he rejected the notion of presenting drug or alcohol use

 as a defense, although he was aware that there had been a party or

 gathering going on before and after the offense, and drugs were

 being used and alcohol consumed.           (Doc. 13-6 at 130-31).          Mr. Eler

 explained the theory of the defense was Mr. Gill committed the


                                       38
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 39 of 49 PageID 4276



 murder, not that Petitioner messed up and did not know what was

 going on.       Id. at 132.     Mr. Eler did not want to present an

 inconsistent defense of voluntary intoxication or alter his theory

 of the defense, causing the jury to question the believability of

 any of the stated defense.       Id.

        The trial court concluded counsel’s stated tactical decision

 not to present a defense of voluntary intoxication was adequately

 explained by defense counsel when he said that defense would run

 contrary to the defense asserted at trial (innocence) and would

 have been disingenuous in the eyes of the jury.                  (Doc. 13-9 at

 19).     The trial court found the decision not to investigate or

 pursue the intoxication defense was a tactical decision that did

 not constitute ineffective assistance of counsel.                Id.   As such,

 the court found Petitioner failed to satisfy the performance prong

 of Strickland.     (Doc. 13-9 at 19).        Additionally, the trial court

 found Petitioner failed to establish prejudice, the second prong

 of Strickland.       (Doc. 13-9 at 19).         Finding neither deficient

 performance nor prejudice, the trial court rejected Petitioner’s

 claim.    Id.

        The trial court applied the Strickland standard in addressing

 Petitioner’s contention that he was deprived of his Sixth Amendment

 right    to   reasonable   assistance       under   prevailing    professional

 standards.      The court found counsel’s performance well within the


                                        39
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 40 of 49 PageID 4277



 broad range of reasonable assistance under prevailing professional

 norms.     Given that the theory of the defense was innocence, the

 presentation of a voluntary intoxication defense would have been

 incompatible with the trial strategy.                 Once Petitioner asserted

 his innocence, an intoxication defense became a complete anathema.

 The   Florida    Supreme   Court   agreed,       finding      Mr.   Eler       “made   a

 reasonable,     tactical    decision       to     not    pursue       a     voluntary

 intoxication defense” as an intoxication defense would have been

 entirely    inconsistent    with     the    theory      of    the    defense      that

 Petitioner did not commit the murder.             (Doc. 13-15 at 12).

       The Court is not convinced defense counsel’s performance fell

 below an objective standard of reasonableness.                 Indeed, counsel’s

 actions were well within the scope of permissible performance.

 The standard is reasonable performance, not perfection.                     Brewster,

 913 F.3d at 1056 (citation omitted).             In addition, Petitioner has

 failed to show resulting prejudice, the second prong of the

 Strickland standard.       There is no reasonable probability that the

 outcome of the case would have been different if trial counsel had

 taken the action suggested by Petitioner.

       Trial counsel’s representation was not so filled with serious

 errors   that    defense   counsel    was       not   functioning         as   counsel

 guaranteed      by   the   Sixth     Amendment.              The    state      court’s

 determination is consistent with federal precedent.                         The Court


                                       40
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 41 of 49 PageID 4278



 concludes AEDPA deference is warranted.           Thus, the Court finds the

 state court’s adjudication of this claim is not contrary to or an

 unreasonable application of Strickland or based on an unreasonable

 determination of the facts.         As such, this claim is due to be

 denied.

 (D) Guilt Phase – “Opening the “Door” to Ms. Teresa Ritzer

       Petitioner,     in   this    ground,   claims     his    counsel   was

 ineffective in cross-examining Teresa Ritzer, opening the door to

 highly prejudicial testimony, that is, that Petitioner threatened

 her life and made admissions to her.             Petitioner at 29-32.    Mr.

 Eler, at the evidentiary hearing, testified he believed, had he

 not attempted to impeach Ms. Ritzer by cross-examining her about

 her previous statement that she never saw or heard anything

 suspicious and the changes in her story, Petitioner would have had

 “a probably bigger claim” of ineffective assistance of counsel.

 (Doc. 13-6 at 184-85).         After hearing counsel’s testimony, the

 trial court found counsel made a tactical decision to cross-examine

 Ms. Ritzer, weighing the risks entailed with doing so, and this

 decision did not constitute ineffective assistance as it was not

 deficient performance.        (Doc. 13-9 at 15).

       The Florida Supreme Court rejected the claim of ineffective

 assistance    of   counsel,    agreeing   that    defense   counsel   made   a

 strategic decision to delve into this area, which in hindsight,


                                      41
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 42 of 49 PageID 4279



 opened the door to the admission of             unexpected evidence not

 entirely favorable to the defendant.          (Doc. 13-15 at 12).       The

 Florida Supreme Court summarily rejected the contention that trial

 counsel should have moved for a hearing concerning Ritzer’s prior

 statement.    Id. at 13 n.7.        Finding counsel failed to prove Mr.

 Eler was ineffective during the guilt phase, the Florida Supreme

 Court affirmed the trial court’s decision as to the guilt-phase

 claim.    Id. at 31.

       The trial court set forth the two-pronged Strickland standard

 before addressing grounds for relief.          The trial court rejected

 this claim of ineffectiveness after conducting an evidentiary

 hearing.     The court concluded defense counsel’s performance was

 not deficient.       The Florida Supreme Court affirmed the trial

 court’s decision denying relief on this ground.          Upon review, the

 state court's decision is not inconsistent with Supreme Court

 precedent, including Stickland and its progeny.         The state court's

 adjudication of this claim is not contrary to or an unreasonable

 application     of     Strickland     or   based   on   an    unreasonable

 determination of the facts.           As such, this claim is due to be

 denied.

                               VIII.    GROUND THREE

             GROUND THREE:   Mr. Shellito was absent from
             critical stages of the trial in violation of
             his Fifth, Sixth, Eighth, and Fourteenth


                                       42
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 43 of 49 PageID 4280



             Amendments to the United States Constitution.
             Appellate Counsel’s failure to raise this
             claim was deficient performance which denied
             Mr. Shellito effective assistance of counsel
             on direct appeal.

       In his final ground for relief, Petitioner raises a claim of

 ineffective assistance of appellate counsel.             He asserts that

 appellate counsel’s performance was constitutionally deficient

 because appellate counsel did not raise the issue that Petitioner

 was absent from critical stages of the trial, including conferences

 where defense counsel and the prosecutor argued critical issues

 before the court, during the review of an alleged witness tampering

 incident, and finally, the discussion of a scheduling matter before

 the jury.12 Petition at 33-34.       This claim is exhausted as it was

 presented in Petitioner’s state habeas petition as Claim II.

 (Doc. 13-13 at 18-20).       The Florida Supreme Court addressed this

 claim, noting that a defendant has a constitutional right to be

 present at all crucial stages of the trial where absence might

 frustrate fairness.        (Doc. 13-15 at 30).         The court opined,

 however, that this right does not extend to every conference in

 which matters presented in the case are discussed.          Id.   The court

 concluded that Petitioner failed to demonstrate he was absent from

 critical stages of his trial which might have frustrated the



 12The record demonstrates trial counsel did not object to these
 absences.

                                      43
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 44 of 49 PageID 4281



 fairness of the trial.      Id. at 31.    In coming to this conclusion,

 the court opined that Petitioner “could have provided no useful

 input[.]”     Id.     Finding the claim meritless, the court held

 appellate counsel could not be deemed ineffective for failure to

 raise this meritless issue.       Id. (citation omitted).

       It matters whether a defendant’s absence is during a critical

 stage of the proceedings; a “defendant is guaranteed the right to

 be present at any stage of the criminal proceeding that is critical

 to its outcome if his presence would contribute to the fairness of

 the procedure.”      Kentucky v. Stincer, 482 U.S. 730, 745 (1987).

 As the Eleventh Circuit thoroughly explained:

                  The right to be present pursuant to the
             Confrontation Clause has been referred to as
             a “trial right,” and is less broad than the
             right afforded by the Due Process Clause or
             Rule 43. United States v. Boyd, 131 F.3d 951,
             954 (11th Cir. 1997). The Supreme Court has
             “emphasized that a primary interest secured by
             the Confrontation Clause is the right of
             cross-examination.” Kentucky v. Stincer, 482
             U.S. 730, 736, 107 S. Ct. 2658, 2662, 96
             L.Ed.2d 631 (1987) (citation, quotation, and
             brackets omitted). Thus, this clause has the
             “functional purpose [of] ensuring a defendant
             an opportunity for cross-examination.” Id. at
             739, 107 S. Ct. at 2664.


                  The Due Process Clause, on the other
             hand, offers a criminal defendant a somewhat
             broader right to be present. See Boyd, 131
             F.3d at 954. The Supreme Court described this
             right as follows:



                                      44
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 45 of 49 PageID 4282



                        The Court has assumed that,
                   even   in   situations   where   the
                   defendant     is    not     actually
                   confronting witnesses or evidence
                   against him, he has a due process
                   right “to be present in his own
                   person whenever his presence has a
                   relation, reasonably substantial,
                   to the fulness of his opportunity to
                   defend against the charge.” ...
                   Although the Court has emphasized
                   that this privilege of presence is
                   not guaranteed “when presence would
                   be useless, or the benefit but a
                   shadow,” ... due process clearly
                   requires that a defendant be allowed
                   to be present “to the extent that a
                   fair and just hearing would be
                   thwarted by his absence”.... Thus,
                   a defendant is guaranteed the right
                   to be present at any stage of the
                   criminal    proceeding    that    is
                   critical to its outcome if his
                   presence would contribute to the
                   fairness of the procedure.


             Stincer, 482 U.S. at 745, 107 S. Ct. at 2667
             (quoting Snyder v. Massachusetts, 291 U.S. 97,
             105–08, 54 S. Ct. 330, 332–33, 78 L. Ed. 674
             (1934)). Similarly, this Court has stated that
             “[t]he right of a criminal defendant to be
             present at all critical stages of his trial is
             a fundamental constitutional right.” Proffitt
             v. Wainwright, 685 F.2d 1227, 1260 n. 49 (11th
             Cir.1982).


 United States v. Novaton, 271 F.3d 968, 997–98 (11th Cir. 2001),

 cert. denied, 535 U.S. 1120 (2002).

       Upon review, Petitioner’s presence at these conferences and

 during scheduling discussions would have been, at most, a mere


                                      45
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 46 of 49 PageID 4283



 shadow of a benefit, or most likely, of no benefit.               See United

 States v. Thomason, 940 F.3d 1166, 1172 (11th Cir. 2019) (a right

 to be present at a modification of sentence only if it constitutes

 a critical stage where presence contributes to fairness), cert.

 denied, 140 S. Ct. 1213 (2020); In re Shriner, 735 F.2d 1236, 1241

 (11th Cir. 1984) (no right to be present at bench conference

 involving purely legal matters); United States v. Howell, 514 F.2d

 710, 714 (5th Cir.) (in camera conferences concerning a juror

 relating that he had been indirectly offered a bribe not a critical

 stage in the proceedings and no concomitant right for the defendant

 to be present arose), cert. denied, 423 U.S. 914 (1975).                On the

 other hand, for example, a criminal defendant’s absence from a

 conference may well be considered critical if it concerns the

 cross-examination of witnesses put on by the government or if the

 absence occurs during a time of decision-making crucial to deciding

 as   to   whether   to   present    witnesses    at    trial.      In    those

 circumstances, a defendant’s absence may present a reasonably

 substantial concern regarding fairness and the ability to defend

 against the charge.      See Novaton, 271 F.3d at 999 (finding absence

 of defendant for a lengthy time during critical stages was not

 harmless beyond a reasonable doubt).

       Petitioner’s absence from the bench conferences involving

 purely    legal   matters,   such   as    developing   jury     instructions,


                                      46
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 47 of 49 PageID 4284



 logistical decisions, and addressing the misconduct of spectators,

 did not limit the fairness of the proceeding because these are not

 the types of matters or stages of the proceeding that are critical

 to its outcome needing the input of the Petitioner.                        Defense

 counsel ably handled these matters and/or participated in these

 stages of the proceedings without Petitioner being present and any

 benefit of his presence would have been “but a shadow.”

        Any “act or omission of counsel preventing the defendant’s

 presence must be prejudicial” in order to obtain post-conviction

 relief.     Stagg v. Sec’y, Dep’t of Corr., No. 5:12-cv-194-RS-EMT,

 2013 WL 6184058, at *15 (N.D. Fla. Nov. 26, 2013) (district court

 approving     and   adopting    the        magistrate   judge’s    report        and

 recommendation).      See Duckett v. McDonough, 701 F.Supp.2d 1245,

 1291 (M.D. Fla. 2010) (asking whether the petitioner’s presence at

 a bench conference would have ensured a more reliable determination

 of the issue and finding his presence at conferences would not

 have   provided     any   benefit     or    affected    the    outcome    of     the

 conferences or trial).       Here, Petitioner has not demonstrated how

 his presence would have enhanced the fairness of the proceedings

 or how his absence diminished the fairness of the proceedings.

        Appellate    counsel’s   performance       did    not    fall     below    an

 objective standard of reasonableness for failure to raise the claim

 that Petitioner was absent from critical stages of the trial in


                                        47
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 48 of 49 PageID 4285



 violation of his Fifth, Sixth, Eighth, and Fourteenth Amendments

 to the United States Constitution.         An appellate counsel has no

 duty to raise every non-frivolous issue.              As evidenced by the

 Supreme     Court   of   Florida’s   finding   that   Petitioner    had   not

 demonstrated he was absent from critical stages of his trial and

 its overriding decision this was ultimately a meritless issue,

 appellate counsel could not be deemed ineffective for failure to

 raise the claim.         No unprofessional error was made.         And, even

 giving Petitioner every benefit of the doubt, this claim presented

 a weaker issue, an issue appellate counsel may reasonably weed

 out.

        Petitioner’s appellate counsel cannot be deemed ineffective

 for failure to raise this matter on appeal.           Thus, Petitioner is

 not entitled to habeas relief based on his claim of ineffective

 assistance of appellate counsel.

        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

 DENIED.

        2.    This action is DISMISSED WITH PREJUDICE.

        3.    The Clerk shall enter judgment accordingly and close

 this case.




                                       48
Case 3:18-cv-00868-BJD-JRK Document 17 Filed 07/31/20 Page 49 of 49 PageID 4286



       4.        If Petitioner appeals the denial of his Petition for

 Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

 appealability. 13         Because    this       Court   has    determined     that   a

 certificate of appealability is not warranted, the Clerk shall

 terminate from the pending motions report any motion to proceed on

 appeal     as    a   pauper   that   may    be    filed   in   this   case.     Such

 termination shall serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida, this 30th day of

 July, 2020.




 sa 7/24
 c:
 Counsel of Record




 13This Court should issue a certificate of appealability only if
 a petitioner makes "a substantial showing of the denial of a
 constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
 substantial showing, Petitioner "must demonstrate that reasonable
 jurists would find the district court's assessment of the
 constitutional claims debatable or wrong," Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that "the issues presented were 'adequate to deserve
 encouragement to proceed further,'" Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)).    Upon due consideration, this Court will
 deny a certificate of appealability.


                                            49
